 

Exhibit 10.9

 

April 15, 2019

 

Health Sciences Acquisitions Corporation
412 West 15th Street, Floor 9
New York, NY 10011

 

Ladies and Gentlemen:

 

Health Sciences Acquisitions Corporation (the “Company”), a blank check company
formed for the purpose of acquiring one or more businesses or entities (a
“Business Combination”), intends to register its securities under the Securities
Act of 1933, as amended (“Securities Act”), in connection with its initial
public offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

Health Sciences Holdings, LLC (the “Sponsor”) hereby agrees that it will
purchase an aggregate of 2,000,000 shares of Common Stock of the Company, par
value $0.0001 per share (the “Common Stock”), at a price per share of $10.00,
for an aggregate purchase price of $20,000,000 (the “Commitment Purchase Price”)
upon the consummation of a Business Combination (the “Commitment Shares”).

 

The consummation of the purchase and issuance of the Commitment Shares shall
occur simultaneously with the consummation of the Business Combination. At the
consummation, the Commitment Purchase Price will be paid to the Company, or as
directed by the Company, and the Company, or any successor to the Company, will
direct the transfer agent to issue the Commitment Shares.

 

The Sponsor hereby represents and warrants that:

 

●it has been advised that the Commitment Shares have not been and will not be
registered under the Securities Act;

 

●it will be acquiring the Commitment Shares for its account for investment
purposes only;

 

●it has no present intention of selling or otherwise disposing of the Commitment
Shares in violation of the securities laws of the United States;

 

●it is an ‘“accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

●it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

●it is familiar with the proposed business, management, financial condition and
affairs of the Company;

 



 



 

●it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

●this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

The Sponsor acknowledges and agrees that it will execute agreements in form and
substance typical for transactions of this nature necessary to effectuate the
foregoing agreements and obligations upon the consummation of a Business
Combination.

 

This letter agreement constitutes the entire agreement between the Sponsor and
the Company with respect to the purchase of the Commitment Shares, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the same.

 

[SIGNATURE PAGE TO FOLLOW]

 

2 



 



  Very truly yours,       HEALTH SCIENCES HOLDINGS, LLC         By: /s/ Naveen
Yalamanchi   Name: Naveen Yalamanchi, MD   Title:   Director

 



Accepted and Agreed:       HEALTH SCIENCES ACQUISITIONS CORPORATION       By:
/s/ Roderick Wong     Name:   Roderick Wong, MD   Title:     President

 

3 